Determination of the respondent dated November 29, 1971, suspending the private investigator licenses of petitioners, or in lieu of such suspension imposing fines in the sum of $4,750, unanimously modified, on the law and the facts, to reduce the fine to $4,500, and otherwise confirmed, without costs and without disbursements. We agree with respondent’s findings and conclusions as to all specifications except the third. This charged a failure to maintain employees’ statements and fingerprints. The fine imposed for the said alleged failure was $250. We find that no failure to maintain these records was established. All that was shown was that they were not immediately available. They were, however, seasonably produced. Concur — Stevens, P. J., Markewich, Nunez, Steuer and Capozzoli, JJ.